Citation Nr: 1433191	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1945 to February 1947.  While this appeal was pending, the Veteran died in February 2012.  The appellant is the Veteran's surviving spouse and is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); therefore, this is an appeal for accrued benefits purposes.  See March 2012 VA Form 21-0847.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 	

FINDING OF FACT

The Veteran was unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Given the favorable outcome adjudicated herein, resulting in a grant of a TDIU under 38 C.F.R. § 4.16(a), no further explanation is required as to how VA has fulfilled the duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

TDIU Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

TDIU Analysis

In a May 2010 VA Form 21-8940, the Veteran asserted that he was unemployable due to service-connected disabilities that included bilateral hearing loss and tinnitus.  The Veteran contended that he retired from his last job as an oil field worker due to safety concerns related to severe hearing impairment.  See August 2010 VA Form 21-4138; January 2011 VA Form 21-4138. 

Initially, the Board finds that the Veteran met the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU.  For the entire rating period on appeal, the Veteran had been service connected for hearing loss and tinnitus, rated at 70 and 10 percent disabling, respectively, for a combined disability rating of 70 percent.  See 38 C.F.R. §§ 4.25, 4.26.  As bilateral hearing loss had been rated at 40 percent or more, and the combined disability rating had been 70 percent or more for the entire rating period on appeal, the Veteran met the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) that allow for consideration of TDIU based on multiple service-connected disabilities.  For this reason, application of a TDIU is appropriate so long as the severity of the Veteran's disabilities rendered him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment.  The Veteran reported that his highest level of education was two years of high school, and that he did not have any other education or training before he became too disabled to work.  See June 2010 VA Form 21-8940.  The Veteran's work history included positions as a factory worker, a truck driver, and an oil field worker.  See id.; March 2014 VA Form 646.

As noted above, the Veteran reported that he retired from his position as an oil field worker in 1985 because his hearing impairment posed a safety risk to himself and others.  While the Veteran stated, and VA treatment records confirm, that he was diagnosed with other non-service-connected disabilities, the Veteran contended that these other disabilities - including peripheral neuropathy, diabetes, hypertension, and sleep apnea - were not factors contributing to his decision to retire when he became eligible to collect Social Security benefits.  Although the record does not show when these non-service-connected disabilities were initially diagnosed, the medical evidence includes an April 2010 VA audiological examination report that is contemporaneous with the Veteran's submission of a claim for TDIU.  In the April 2010 VA examination report, the VA examiner diagnosed "severe to profound sensorineural hearing loss" and "moderate constant tinnitus."
Given the 70 percent disability rating for service-connected hearing loss and the April 2010 VA examiner's report of "severe to profound" hearing loss, it is evident that the Veteran had major hearing challenges.  Each position that the Veteran held during his career - truck driver, factory worker, and oil field worker - entailed an increased duty to be aware of safety hazards, several of which can reasonably require a reliable hearing sense.  The Veteran did not possess a high school diploma and pursued positions that did not develop ministerial or sedentary-type work experience over a career that spanned several decades.  The Board finds the Veteran credible in the statements describing retirement due to the safety hazards posed by severe hearing impairment in his professions.  Resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran's service-connected disabilities were of sufficient severity to preclude him from obtaining or retaining gainful employment to warrant a TDIU for the entire period on appeal.  §§ 3.340, 3.341, 4.15, 4.16. 
 

ORDER

A TDIU, for accrued benefits purposes, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


